Roberts, J.
—The jury assessed damages in the sum of $650. The statement of facts does not contain a particle of evidence relating either to the value of rents and profits, use and occupation, or to the amount of damages done by any trespass upon,the land, or to any aggravating circumstances, malicious or oppressive acts, connected with any trespass. There is, therefore, no foundation laid or data furnished for the assessment of damages, other than nominal. Eor this reason the verdict must be set aside, and the judgment reversed, and the cause remanded.
The state of the case, as exhibited in the transcript, will not require a decision upon any other question.
Reversed and remanded.